[Cite as State ex rel. Pope v. Russo, 2012-Ohio-5293.]


                 Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                        No. 98877


                             STATE OF OHIO, EX REL.
                               JOHNATHAN POPE

                                                                RELATOR

                                                         vs.

                         HONORABLE JOHN J. RUSSO
                                                                RESPONDENT



                                           JUDGMENT:
                                           WRIT DENIED


                                            Writ of Mandamus
                                            Motion No. 458919
                                            Order No. 459677

RELEASE DATE: November 14, 2012
FOR RELATOR

Johnathan Pope, pro se
Inmate No. 593209
Lake Erie Correctional Institution
P.O. Box 8000
Conneaut, Ohio 44030


ATTORNEYS FOR RESPONDENT

Timothy J. McGinty
Cuyahoga County Prosecutor
By: James E. Moss
Assistant County Prosecutor
8th Floor Justice Center
1200 Ontario Street
Cleveland, Ohio 44113
FRANK D. CELEBREZZE, JR., P.J.:

       {¶1}    On August 29, 2012, the relator, Johnathan Pope, commenced this

mandamus action against the respondent, Judge John J. Russo, to compel the judge to rule

on his “pending motion(s) requesting a corrected entry of 9 additional days of jail time

credit.” (Demand for relief.) Pope had filed motions for additional jail-time credit in

the underlying case, State v. Pope, Cuyahoga C.P. No. CR-540082, on January 31, April

17, and July 10, 2012. Previously, the respondent judge had granted Pope 16 days of

jail-time credit. On September 26, 2012, the respondent, through the Cuyahoga County

Prosecutor, moved for summary judgment, inter alia, on the grounds of mootness.

Attached to this dispositive motion is a certified copy of a September 6, 2012 journal

entry, in which the judge granted Pope a total of 25 days of jail-time credit. Pope never

filed a response.

       {¶2} The attached journal entry establishes that Pope has received his requested

relief, a ruling on his pending motions granting him additional jail-time credit. The court

further notes that after the judge issued the September 6 journal entry, the Ohio

Department of Rehabilitation and Correction updated its offender search page for Pope by

changing his release date from October 17, 2012, to October 7, 2012. Thus, this matter

is moot.

       {¶3} Accordingly, this court grants the respondent’s motion for summary judgment

and denies the application for a writ of mandamus. Relator to pay costs. This court
directs the clerk of court to serve all parties notice of this judgment and its date of entry

upon the journal as required by Civ.R. 58(B).

       {¶4} Writ denied.



FRANK D. CELEBREZZE, JR., PRESIDING JUDGE

KENNETH A. ROCCO, J., and
MARY EILEEN KILBANE, J., CONCUR